  Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 1 of 9. PageID #: 422007



                       IN THE UNITED STATES DISTRICT COURT

                       FOR THE NORTHERN DISTRICT OF OHIO




 IN RE: NATIONAL PRESCRIPTION                     MDL NO. 2804

 OPIATE LITIGATION

                                                  Civ. No. 1:17-md-02804-DAP



 THIS DOCUMENT RELATES TO:                        JUDGE POLSTER

 Track One Cases




                  THE TEVA AND ACTAVIS GENERIC DEFENDANTS’
                            AMENDED WITNESS LIST

       Pursuant to the Special Master’s Order dated October 1, 2019 requiring the parties to

reduce the total number of witnesses by 5:00 p.m. on October 5, 2019 (Dkt. 2695) and Federal

Rule of Civil Procedure 26, Teva Pharmaceutical Industries LTD, Teva Pharmaceuticals, USA,

Inc., Cephalon, Inc., (collectively, “Teva Defendants”), Watson Laboratories, Inc., Actavis LLC,

Warner Chilcott Company, LLC, Actavis Pharma, Inc. f/k/a Watson Pharma, Inc., Actavis South

Atlantic LLC, Actavis Elizabeth LLC, Actavis Mid Atlantic LLC, Actavis Totowa LLC, Actavis

Kadian LLC, Actavis Laboratories UT, Inc. f/k/a Watson Laboratories, Inc. – Salt Lake City, and

Actavis Laboratories FL, Inc., f/k/a Watson Laboratories, Inc. (collectively, “Actavis Generic

Defendants”), hereby disclose the following witnesses who may testify at trial on their behalf.
  Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 2 of 9. PageID #: 422008



       In serving this amended witness list, the Teva and Actavis Generic Defendants

specifically reserve the right to further amend, supplement, or otherwise modify these disclosures

prior to trial. The Teva and Actavis Generic Defendants also reserve the right to supplement

and/or to amend their lists with any witnesses identified on any party’s witness lists, including

any party who later settles or is severed or dismissed. The Teva and Actavis Generic Defendants

further reserve the right to supplement and/or to amend this witness list in response to rulings of

the Court on pretrial motions. The Teva and Actavis Generic Defendants reserve the right to call

any of these witnesses and any witness identified in Defendants’ Joint Witness List. The Teva

and Actavis Generic Defendants specifically incorporate by reference the witnesses identified in

Defendants’ Joint Witness List as if fully set forth herein.


       A.      Expert Witnesses


               1.      Bruce Bagley, Ph.D., Professor of International Studies at the University
                       of Miami. [Also on the Defendants’ Joint Witness List]

                       a)      Areas of Testimony: Dr. Bagley is expected to testify about the
                               opinions detailed in his expert report and on matters concerning his
                               knowledge, skill, experience, education, and training.

               2.      Pradeep Chintagunta, Ph.D., Joseph T. and Bernice S. Lewis
                       Distinguished Service Professor of Marketing at the Graduate School of
                       Business at the University of Chicago. [Also on the Defendants’ Joint
                       Witness List]

                       a)      Areas of Testimony: Dr. Chintagunta is expected to testify about
                               the opinions detailed in his expert report and on matters concerning
                               his knowledge, skill, experience, education, and training.

               3.      Karl Colder, Former Special Agent in Charge of the Washington Field
                       Division, Drug Enforcement Agency

                       a)      Areas of Testimony: Dr. Colder is expected to testify about the
                               opinions detailed in his expert report and on matters concerning his
                               knowledge, skill, experience, education, and training.




                                                  2
Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 3 of 9. PageID #: 422009



          4.    Howard Dorfman, Adjuct Professor and Distinguished Practitioner at
                Seton Hall University School of Law

                a)     Areas of Testimony: Mr. Dorfman is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.

          5.    Larry N. Holifield, Co-Founder and Director Corporate Integrity Services
                LLC. [Also on the Defendants’ Joint Witness List]

                       Areas of Testimony: Mr. Holifield is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.

          6.    Jonathan Ketcham, Ph.D., Earl G. and Gladys C. Davis Distinguished
                Research Professor in Business at the W.P. Carey School of Business at
                Arizona State University [Also on the Defendants’ Joint Witness List]

                a)     Areas of Testimony: Dr. Ketcham is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.

          7.    Rob Lyerla, Ph.D. MGIS, Professor in the Interdisciplinary Health
                Sciences PhD program at Western Michigan University and a former
                Captain in the U.S. Public Health Service. [Also on the Defendants’ Joint
                Witness List]

                a)     Areas of Testimony: Dr. Lyerla is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.

          8.    Edward Michna, M.D., Assistant Professor of Anesthesia at Harvard
                Medical School.

                a)     Areas of Testimony: Dr. Michna is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.

          9.    Sean Nicholson, Ph.D., Professor in the Department of Policy Analysis
                and Management and Director of the Sloan Program in Health
                Administration at Cornell University.

                a)     Areas of Testimony: Dr. Nicholson is expected to testify about the
                       opinions detailed in his expert report and on matters concerning his
                       knowledge, skill, experience, education, and training.




                                         3
    Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 4 of 9. PageID #: 422010



              10.     Melanie Rosenblatt, M.D., Medical Director of Pain Management at Pain
                      Management Strategies, Inc. and Medical Director of Acute Pain
                      Management at Holy Cross Hospital.

                      a)     Areas of Testimony: Dr. Rosenblatt is expected to testify about the
                             opinions detailed in his expert report and on matters concerning his
                             knowledge, skill, experience, education, and training.

              11.     Joseph Tomkiewicz, Teva Diversion Operations Manager [Also on Teva’s
                      Fact Witness List]

                      a)     Areas of Testimony: Mr. Tomkiewicz is expected to testify about
                             the opinions detailed in his expert disclosure and on matters
                             concerning his knowledge, skill, experience, education, and
                             training.

              12.     Douglas Tucker, M.D. [Also on the Defendants’ Joint Witness List]

                      a)     Areas of Testimony: Dr. Tucker is expected to testify about the
                             opinions detailed in his expert report and on matters concerning his
                             knowledge, skill, experience, education, and training.

        B.    Fact Witnesses1


              1.      Christine Baeder, Teva Chief Operating Officer US Generics

                      a)     Areas of Testimony: Ms. Baeder is expected to testify on the topics
                             addressed at her deposition, her duties and responsibilities as the
                             Chief Operating Office for US Generics, the business model for
                             generic manufacturers, the Teva and Actavis Defendants generic
                             business operations and related knowledge.

              2.      Valli Baldassano, Former Cephalon Executive Vice President and Chief
                      Compliance Officer

                      a)     Areas of Testimony: Ms. Baldassano will not be called live, and
                             will only be presented through her Responses to Plaintiffs’
                             Deposition by Written Questions.

              3.      Tricia Glover, Teva Vice President Compliance

                      a)     Areas of Testimony: Ms. Glover is expected to testify on the
                             company’s current and historic compliance programs, the
                             Corporate Integrity Agreement and implementation of same, her

1
  Witnesses listed with an asterisk are witnesses for whom Defendants designated deposition
testimony for trial.


                                               4
Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 5 of 9. PageID #: 422011



                       duties and responsibilities as the Vice President of Compliance and
                       related knowledge.

          4.    Kishore Gopu, Teva Director REMS Operations

                a)     Areas of Testimony: Mr. Gopu is expected to testify about the
                       TIRF REMS program, other REMS programs related to opioid
                       products, his duties and responsibilities as a Director of REMS
                       operations and related knowledge.

          5.    Susan Larijani, Teva Senior Director Medical Information

                a)     Areas of Testimony: Ms. Larijani is expected to testify on her
                       duties and responsibilities as the Senior Director of Medical
                       Information and related knowledge.

          6.    Colleen McGinn, Former Teva Director DEA Compliance*

                a)     Areas of Testimony: Ms. McGinn is expected to testify on the
                       topics addressed at her deposition, her duties and responsibilities as
                       the former Director of DEA Compliance and related knowledge.

          7.    Chris Meyer, Former Teva Director of Sales Operations

                a)     Areas of Testimony: Mr. Meyer is expected to testify on his duties
                       and responsibilities as the former Director of Sales Operations and
                       related knowledge.

          8.    Michael Morreale, Teva Regional Sales Manager

                a)     Areas of Testimony: Mr. Morreale is expected to testify on the
                       topics addressed at his deposition, his duties and responsibilities as
                       a Regional Sales Manager and related knowledge.

          9.    David Myers, Teva Associate Director Marketing; Former Actavis Senior
                Manager, Products and Communications*

                a)     Areas of Testimony: Mr. Myers is expected to testify on the topics
                       addressed at his deposition, his duties and responsibilities as an
                       Associate Director of Marketing at Teva and former Senior
                       Manager of Products and Communications at Actavis and related
                       knowledge.

          10.   Tom Napoli, Former Actavis Associate Director, Controlled Substance
                Compliance; Former Watson Manager, Security and DEA Affairs*

                a)     Areas of Testimony: Mr. Napoli is expected to testify on the
                       topics addressed at his deposition, his duties and responsibilities as


                                         5
    Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 6 of 9. PageID #: 422012



                             a former Associate Director of Controlled Substance Compliance
                             at Actavis and Manager of Security and DEA Affairs at Watson,
                             and related knowledge.

              11.     Joe Tomkiewicz, Teva Diversion Operations Manager

                      a)     Areas of Testimony: Mr. Tomkiewicz is expected to testify on the
                             topics addressed at his deposition, his duties and responsibilities as
                             the Diversion Operations Manager and related knowledge.

              12.     Paula Williams, Teva Director Medical Education

                      a)     Areas of Testimony: Ms. Williams is expected to testify on the
                             topics addressed at her deposition in that matter of the State of
                             Oklahoma ex rel. Mike Hunter v. Purdue Pharma L.P. et al., Case
                             No. CJ-2017-816, her duties and responsibilities the Director of
                             Medical Education and director of marketing and related
                             knowledge.

              13.     Mary Woods, Allergan Executive Director, Customer Relations
                      Operations; Former Actavis Executive Director, Customer Relations
                      Operations; Former Watson Associate Director, Call Center Operations

                      a)     Areas of Testimony: Ms. Woods is expected to testify on the
                             topics addressed at her deposition, the Actavis Generic
                             Defendants’ SOM programs, her duties and responsibilities as the
                             former Executive Director of Customer Relations Operations at
                             Actavis and Director of Call Center Operation at Watson, and
                             related knowledge.

        C.    Fact Witnesses from Severed or Settled Defendants’ Lists2


              1.      Charles Argoff, M.D., Professor of Neurology, Albany Medical College
                      and Director of the Comprehensive Pain Center at Albany Medical
                      Center*

                      a)     Areas of Testimony: Dr. Argoff is expected to testify concerning
                             matters related to his clinical experience related to opioid
                             medications and/or his interactions with pharmaceutical
                             companies.

              2.      Scott Fishman, M.D., Chief, Division of Pain Medicine, University of
                      California, Davis*

2
  Witnesses listed with an asterisk are witnesses for whom Defendants designated deposition
testimony for trial.


                                               6
Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 7 of 9. PageID #: 422013



                a)     Areas of Testimony: Dr. Fishman is expected to testify concerning
                       matters related to his clinical experience related to opioid
                       medications and/or his interactions with pharmaceutical
                       companies.

          3.    Lisa Robin, Chief Advocacy Officer, Federation of State Medical Boards*

                       Areas of Testimony: Ms. Robin is expected to testify concerning
                       matters related to her duties and responsibilities as Chief Advocacy
                       Officer of the Federation of State Medical Boards and related to
                       her previous relevant employment.

          4.    Philip Saigh, Executive Director, American Academy of Pain
                Management*

                a)     Areas of Testimony: Mr. Saigh is expected to testify concerning
                       matters related to his duties and responsibilities as the Executive
                       Director of American Academy of Pain Management and related to
                       his previous relevant employment.

          5.    Lynn Webster, M.D., Vice President of Scientific Affairs, PRA Health
                Sciences*

                a)     Areas of Testimony: Dr. Webster is expected to testify concerning
                       matters related to his clinical experience related to opioid
                       medications and/or his interactions with pharmaceutical
                       companies.Areas of Testimony: Mr. Gopu is expected to testify
                       about the TIRF REMS program, other REMS programs related to
                       opioid products, his duties and responsibilities as a Director of
                       REMS




                                         7
 Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 8 of 9. PageID #: 422014



Dated: October 7, 2019             Respectfully submitted,

                                    /s/ Steven A. Reed
                                    Steven A. Reed
                                    Eric W. Sitarchuk
                                    Harvey Bartle
                                    Rebecca J. Hillyer
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1701 Market Street
                                    Philadelphia, PA 19103-2921
                                    Tel: (215) 963-5000
                                    Fax: (215) 963-5001
                                    steven.reed@morganlewis.com
                                    eric.sitarchuk@morganlewis.com
                                    harvey.bartle@morganlewis.com
                                    rebecca.hillyer@morganlewis.com

                                    Nancy L. Patterson
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    1000 Louisiana Street, Suite 4000
                                    Houston, Texas 77002-5005
                                    Tel: (713) 890-5195
                                    Fax: (713) 890-5001
                                    nancy.patterson@morganlewis.com


                                    Wendy West Feinstein (0064973)
                                    MORGAN, LEWIS & BOCKIUS LLP
                                    One Oxford Centre, Thirty-Second Floor
                                    Pittsburgh, PA 15219-6401
                                    Tel: (412) 560-7455
                                    Fax: (412) 560-7001
                                    wendy.feinstein@morganlewis.com

                                    Counsel for Teva Pharmaceuticals USA, Inc.,
                                    Cephalon, Inc., Watson Laboratories, Inc.,
                                    Actavis LLC, Actavis Pharma, Inc. f/k/a Watson
                                    Pharma, Inc., Warner Chilcott Company, LLC,
                                    Actavis South Atlantic LLC, Actavis Elizabeth
                                    LLC, Actavis Mid Atlantic LLC, Actavis Totowa
                                    LLC, Actavis Kadian LLC, Actavis Laboratories
                                    UT, Inc. f/k/a Watson Laboratories, Inc.-Salt
                                    Lake City, and Actavis Laboratories FL, Inc.,
                                    f/k/a Watson Laboratories, Inc.-Florida




                                      8
  Case: 1:17-md-02804-DAP Doc #: 2736 Filed: 10/07/19 9 of 9. PageID #: 422015



                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on October 7, 2019, the Teva Defendants’ and

Actavis Generic Defendants’ Amended Witness List , was filed with the Clerk of the Court and

served all counsel of record via the Court’s CM/ECF system. If electronic notice is not indicated

through the court’s e-filing system, a true and correct copy of the foregoing document was

delivered via electronic mail or U.S. Mail



                                                    /s/ Steven A. Reed
                                                    Steven A. Reed




                                                9
